United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2730
                        ___________________________

                                    David Mogard

                         llllllllllllllllllllPlaintiff - Appellee

                                           v.

 City of Milbank, Boyd Van Vooren, in his individual capacity; Jason Kettwig, in
                            his individual capacity

                      lllllllllllllllllllllDefendants - Appellants
                                       ____________

                    Appeal from United States District Court
                   for the District of South Dakota - Aberdeen
                                  ____________

                            Submitted: March 12, 2019
                              Filed: August 8, 2019
                                  ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                         ____________

BENTON, Circuit Judge.

       David Mogard sued the City of Milbank, police chief Boyd Van Vooren, and
city administrator Jason Kettwig, alleging termination without due process and in
retaliation for his exercise of First Amendment free speech rights. He also asserted
state-law wrongful termination. The district court denied the defendants’ motion for
summary judgment based on qualified immunity. Having jurisdiction under 28
U.S.C. § 1291, this court reverses in part, affirms in part, and remands.

                                         I.

      Mogard was hired as a Milbank patrol officer in 2008. In April 2016, after a
high-speed chase, he complained to police chief Van Vooren about the patrol
vehicle’s tires and seatbelts. Mogard later complained to the assistant police chief,
then to city administrator Kettwig and to a city council member. He also tried to
schedule a meeting with the mayor. The following month, the city council—on
recommendations from Van Vooren and Kettwig—voted to terminate him.

       Mogard sued the City, Van Vooren, and Kettwig under 42 U.S.C. § 1983,
alleging they terminated him without due process and in retaliation for his First
Amendment right to publicly raise safety concerns. He also alleged wrongful
termination under South Dakota law. The district court denied defendants’ motion
for summary judgment, concluding they were not entitled to qualified immunity
because (1) Mogard’s right not to be retaliated against for speaking on matter of
public concern was clearly established; (2) Mogard was denied due process prior to
the deprivation of a clearly-established, constitutionally-protected interest in
employment and his reputation; and (3) there are issues of disputed fact about the
reason for Mogard’s termination. Defendants appeal the denial of qualified
immunity.

       “Qualified immunity shields officials from civil liability in § 1983 actions
when their conduct ‘does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.’” Morgan v. Robinson, 920
F.3d 521, 523 (8th Cir. 2019) (en banc), quoting Pearson v. Callahan, 555 U.S. 223,
231 (2009). Qualified immunity doctrine “‘permit[s] the resolution of many
insubstantial claims on summary judgment’” and “avoid[s] ‘subjecting government

                                         -2-
officials either to the costs of trial or to the burdens of broad-reaching discovery’ in
cases where the legal norms the officials are alleged to have violated were not clearly
established at the time.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985), quoting
Harlow v. Fitzgerald, 457 U.S. 800, 817–18 (1982). It is important to “resolv[e]
immunity questions at the earliest possible stage in litigation.” Pearson, 555 U.S. at
232, quoting Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per curiam). “[A] district
court’s denial of a claim of qualified immunity, to the extent that it turns on an issue
of law, is an appealable ‘final decision’ within the meaning of 28 U.S.C. § 1291
notwithstanding the absence of a final judgment.” Mitchell, 472 U.S. at 530. This
court reviews de novo a denial of qualified immunity on summary judgment and
views the evidence most favorably to the nonmoving party. Bearden v. Lemon, 475
F.3d 926, 929 (8th Cir. 2007).

       Qualified immunity analysis requires courts to determine whether (1) the
plaintiff has alleged or shown a violation of a constitutional right, and (2) the right
was clearly established at the time of the defendants’ alleged misconduct. Nord v.
Walsh Cty., 757 F.3d 734, 738 (8th Cir. 2014). “Unless both of these questions are
answered affirmatively, an appellant is entitled to qualified immunity.” Id. “[C]ourts
are ‘permitted to exercise their sound discretion in deciding which of the two prongs
of the qualified immunity analysis should be addressed first.’” Id. at 738–39, quoting
Pearson, 555 U.S. at 236.

        A right is clearly established if—at the time of the alleged violation—“the law
was sufficiently clear that every reasonable official would understand that what he is
doing is unlawful.” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)
(internal quotation omitted). A case directly on point is not required, “but existing
precedent must have placed the statutory or constitutional question beyond debate.”
Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). “This demanding standard protects
all but the plainly incompetent or those who knowingly violate the law.” Wesby, 138


                                          -3-
S. Ct. at 589 (internal quotation omitted). It is Mogard’s burden to demonstrate that
the law is clearly established. See Morgan, 920 F.3d at 524.

                                           II.

       The district court denied defendants qualified immunity from Mogard’s First
Amendment retaliation claim, finding a genuine issue of material fact whether he was
terminated because of his statements. Viewing the facts most favorably to Mogard,
even if he were terminated in retaliation for his speech, the defendants “did not
violate a ‘clearly established statutory or constitutional right[ ] of which a reasonable
person would have known.’” Id. at 523 (granting defendants qualified immunity on
§ 1983 First Amendment retaliation claim because it was not clearly established that
plaintiff’s termination violated his First Amendment rights). Here, the disputed facts
do not preclude summary judgment because the dispute does not “affect the outcome
of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
248 (1986) (“Factual disputes that are irrelevant or unnecessary will not be
counted.”).

        Plaintiffs claiming employer retaliation in violation of First Amendment rights
must show that they “engaged in activity protected by the First Amendment.”
Groenewold v. Kelley, 888 F.3d 365, 371 (8th Cir. 2018). “A public employee’s
speech is protected under the First Amendment if he spoke as a citizen on a matter of
public concern, but a public employee’s speech is not protected if he spoke pursuant
to his official duties.” Id., citing Garcetti v. Ceballos, 547 U.S. 410, 418 (2006). The
district court concluded that Mogard’s speech about patrol vehicle safety was “of
course a matter of public concern.” The analysis does not end here.

     The key inquiry is whether Mogard “spoke pursuant to his official duties.”
Buehrle v. City of O’Fallon, 695 F.3d 807, 812 (8th Cir. 2012). When public
employees speak on matters of public concern pursuant to their official duties, “the

                                          -4-
employees are not speaking as citizens for First Amendment purposes, and the
Constitution does not insulate their communications from employer discipline.”
Garcetti, 547 U.S. at 421. In a similar case, state-university lecturer Henry Lyons
sued university officials under § 1983, alleging their decision not to renew his
contract was retaliation for his criticism of the school’s preferential treatment of
student athletes. Lyons v. Vaught, 875 F.3d 1168, 1170 (8th Cir. 2017). Lyons failed
a student athlete, who then challenged his grade through the university appeals
process. Id. Lyons unsuccessfully defended the grade in the appeal, then arranged
a meeting with the university chancellor to challenge the university’s treatment of
student athletes. Id. This court held that the state-university officials were entitled
to qualified immunity because it was not clearly established that Lyons’s speech was
constitutionally protected. Id. at 1175-76.

       This court first found that Lyons’s participation in the appeals process was
“pursuant to” his job duties, even though not “part of” his job duties. Id. at 1174.
“[U]nder the First Amendment, speech can be ‘pursuant to’ a public employee’s
official job duties even though it is not required by, or included in, the employee’s job
description, or in response to a request by the employer.” Id. Likewise, when
Mogard complained to the chief and assistant chief about the features of his patrol
car, he was acting “pursuant to” his job duties, regardless of whether his job required
him to report on the condition of the patrol cars. See also Groenewold, 888 F.3d at
371 (“A public employee’s speech is pursuant to his employment duties if it is
part-and-parcel of the employee’s concerns about his ability to properly execute his
duties.”).

      Next, Lyons held that it was not clearly established that Lyons’s meeting with
the university chancellor was as a citizen. Lyons, 875 F.3d at 1175. This court
explained:




                                          -5-
      Did Lyons transform what began as unprotected speech pursuant to his
      duties as a lecturer into protected speech by virtue of speaking more
      broadly about the issue to both the UMKC Chancellor and “community
      leaders”? Perhaps. But [defendants] could reasonably conclude that
      Lyons spoke solely as an aggrieved lecturer in asking Chancellor
      Morton to investigate grading policies for student athletes. In these
      circumstances, Lyons has failed to show, using the particularized inquiry
      required, that his right to make this speech in these circumstances was
      clearly established.

Id. at 1175–76. Even if Mogard may have transformed unprotected speech pursuant
to job duties into protected speech by speaking to community leaders, defendants
could reasonably conclude that Mogard was speaking solely as an aggrieved police
officer. See id. at 1175 (“Under Garcetti, ‘a public employee speaks without First
Amendment protection when he reports conduct that interferes with his job
responsibilities, even if the report is made outside his chain of command.’”), quoting
Winder v. Erste, 566 F.3d 209, 215 (D.C. Cir. 2009), and citing Rohrbough v. Univ.
of Colo. Hosp. Auth., 596 F.3d 741, 747 (10th Cir. 2010) (Employee decisions “to
go outside of their ordinary chain of command does not necessarily insulate their
speech.”). Mogard’s right to make this speech under these circumstances is therefore
not clearly established. Cf. Bonn v. City of Omaha, 623 F.3d 587, 593 (8th Cir.
2010) (Auditor who prepared report as part of her official duties spoke pursuant to
her job duties when she spoke to media about the report, so First Amendment did not
protect her speech.).

       Van Vooren and Kettwig are entitled to qualified immunity because it was not
clearly established that Mogard’s speech was constitutionally protected.

                                         III.

      Mogard also alleges the deprivation of property and liberty interests without
due process. See Shands v. City of Kennett, 993 F.2d 1337, 1347 (8th Cir. 1993)

                                         -6-
(terminated plaintiffs are entitled to procedural due process if deprived of a
constitutionally protected property or liberty interest). Denying qualified immunity
to the defendants, the district court concluded that Mogard’s entitlement to due
process prior to the deprivation of a constitutionally protected interest in employment
and in his reputation was clearly established when he was terminated.

       To prove a property interest, Mogard must demonstrate that he “had a
reasonable and legitimate expectation of continued employment.” Howard v.
Columbia Pub. Sch. Dist., 363 F.3d 797, 803 (8th Cir. 2004). A plaintiff’s
“subjective and ‘unilateral expectation’ that [he] had ‘a legitimate claim of
entitlement’” to continued employment in the same position is insufficient to create
a property interest. Id., quoting Board of Regents of State Coll. v. Roth, 408 U.S.
564, 577 (1972). State law and the terms of employment determine whether the
plaintiff’s interest in his or her job rises to the level of a constitutionally protected
property right. Id. Applying South Dakota law and examining the terms of Mogard’s
contract and the City’s employment policies and procedures, the district court
correctly concluded that Mogard was an at-will employee. As an at-will employee,
Mogard cannot demonstrate a property interest in continued employment under these
facts. See Hammer v. City of Osage Beach, 318 F.3d 832, 839 n.11 (8th Cir. 2003).

       At-will, public employees generally have no liberty interest in continued
employment. Speer v. City of Wynne, 276 F.3d 980, 984 (8th Cir. 2002), citing
Bishop v. Wood, 426 U.S. 341, 348 (1976). “An exception to this general rule exists
where a state employer creates and disseminates a false and defamatory impression
about the at-will employee in connection with the discharge.” Id. Under those
circumstances, “the Constitution’s procedural due process protections require the
employer to provide the employee with an opportunity to dispute the defamatory
allegations in what is commonly referred to as a name-clearing hearing.” Id., citing
Codd v. Velger, 429 U.S. 624, 627–28 (1977).


                                          -7-
      To establish the deprivation of a liberty interest, Mogard must show that “(1)
he was stigmatized by the statements; (2) those statements were made public by the
administrators; and (3) he denied the stigmatizing statements.” Rush v. Perryman,
579 F.3d 908, 913 (8th Cir. 2009). Mogard cannot satisfy the second element. There
is no evidence in the record that defendants made official or intentional public
statements about Mogard’s termination. See Speer, 276 F.3d at 985 (“The requisite
dissemination triggering the right to a name-clearing hearing occurs where the public
employer makes stigmatizing allegations, in connection with the employee’s
discharge, ‘in any official or intentional manner.’”), quoting In re Selcraig, 705 F.2d
789, 796 n. 6 (5th Cir. 1983).

       The district court concluded that genuine issues of material fact exist because
“[i]t may be inferred that some dissemination occurred based upon Assistant Chief
of Police Corey Hooth’s deposition testimony.” Assistant Chief Hooth testified that
he heard rumors around town that Mogard “was terminated because he had broken
the law, or stolen something, things along that line, that he had done something
criminally.” Mogard argues that this court lacks jurisdiction to review this argument
because this court cannot review the sufficiency of evidence in a qualified immunity
interlocutory appeal. See Wilson v. Lawrence Cty., 260 F.3d 946, 951 (8th Cir. 2001)
(in qualified immunity appeal, court lacks jurisdiction to review district court finding
that record creates a genuine issue of fact for trial). However, this court has
jurisdiction to review “whether, given a certain set of facts, [the plaintiff] states a
valid constitutional claim, and whether the claim was clearly established at the time
the alleged violation occurred.” Id. See also Brayman v. United States, 96 F.3d
1061, 1064 (8th Cir. 1996) (rejecting argument that this court lacks jurisdiction when
the trial court denies qualified immunity based on material factual disputes). In a
qualified immunity summary judgment appeal, this court may consider whether the
facts viewed most favorably to the nonmovant constitute a violation of clearly
established law. Id.



                                          -8-
       Viewed most favorably to Mogard, the facts do not show a violation of a
constitutional right. It is Mogard’s burden to demonstrate that the proffered reasons
for discharge were stigmatizing, and that his employer made those reasons public.
See Allen v. City of Pocahontas, 340 F.3d 551, 556 (8th Cir. 2003). He has merely
demonstrated that there are rumors in the community that he was fired for criminal
behavior. Mogard’s unsupported speculation that defendants may be the source of
these rumors does not support his claim. See Eddings v. City of Hot Springs, 323
F.3d 596, 601 (8th Cir. 2003) (plaintiff’s “speculat[ion]” that public employer “must
have leaked” stigmatizing statements to the public is insufficient to support claim for
deprivation of liberty interest). See also Allen v. City of Pocahontas, 340 F.3d 551,
556 (8th Cir. 2003) (affirming dismissal of liberty claim because “there is no evidence
in the record to indicate that any of the Defendants made the reasons for [plaintiff’s]
termination public”); Merritt v. Reed, 120 F.3d 124, 126 (8th Cir. 1997) (plaintiff
“failed to establish a violation of a liberty interest” because he “failed to show that
defendants . . . published the reasons for his dismissal”). See also JRT, Inc. v. TCBY
Sys., 52 F.3d 734, 737 (8th Cir. 1995) (plaintiff’s unsupported allegations “with no
hint as to the source of his belief” insufficient to create genuine dispute for trial).

      Because Mogard cannot demonstrate a constitutional violation, Van Vooren
and Kettwig are entitled to qualified immunity. See Jones v. McNeese, 746 F.3d 887,
900 (8th Cir. 2014).

                                         IV.

       “Unlike the individual officers, the City does not enjoy qualified immunity.”
Eagle v. Morgan, 88 F.3d 620, 628 (8th Cir. 1996). “[T]he government as an entity
is responsible under § 1983” if the execution of a decision “by its lawmakers . . .
inflicts the injury.” Monell v. Department of Soc. Servs. of New York, 436 U.S. 658,
694 (1978). Mogard alleges his termination was unconstitutional. He was terminated
by a city council vote. The City may be sued under § 1983 because “the action that

                                         -9-
is alleged to be unconstitutional” came from a “decision officially adopted and
promulgated by that body’s officers.” Id. at 690. See also Owen v. City of
Independence, 445 U.S. 622, 650 (1980) (city not immune from § 1983 suit
challenging city council resolution firing police chief). The district court properly
denied qualified immunity to the City.

       This court’s limited jurisdiction to review the denial of qualified immunity does
not include the authority to review every issue in the summary judgment order. See
Swint v. Chambers County Comm’n, 514 U.S. 35, 51 (1995). However, this court
may exercise “pendent appellate jurisdiction” over claims “inextricably intertwined”
with the qualified immunity question. Veneklase v. City of Fargo, 78 F.3d 1264,
1269 (8th Cir. 1996). As discussed in Section III, Mogard has not demonstrated the
deprivation of a property or liberty interest. This conclusion also resolves Mogard’s
related claims against the City. See Eagle, 88 F.3d at 628 (exercising pendent
appellate jurisdiction over City’s appeal of denial of summary judgment where court’s
ruling on collateral qualified immunity appeal “necessarily resolved the City’s
pendent claim” and the two appeals were “inextricably intertwined”). This court’s
ruling has not, however, “necessarily resolved” the City’s liability in the retaliation
claim. Id. This case is remanded for further proceedings about the retaliation claim
against the City.

                                     *******

      The judgment is reversed in part, affirmed in part, and the case remanded for
further proceedings consistent with this opinion.
                      ______________________________




                                         -10-